                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        JACOB S. SILVERMAN,
                                  11                                                     Case No. 18-07620 BLF (PR)
                                                      Plaintiff,
                                  12                                                     ORDER OF DISMISSAL WITH
Northern District of California




                                                                                         LEAVE TO AMEND
 United States District Court




                                  13           v.

                                  14    NAPA STATE HOSPITAL,
                                  15                 Defendant.
                                  16

                                  17

                                  18          Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
                                  19   42 U.S.C. § 1983 against the Napa State Hospital (“NHS”). Plaintiff’s motion for leave to
                                  20   proceed in forma pauperis will be addressed in a separate order.
                                  21

                                  22                                           DISCUSSION
                                  23   A.     Standard of Review
                                  24          A federal court must conduct a preliminary screening in any case in which a
                                  25   prisoner seeks redress from a governmental entity or officer or employee of a
                                  26   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  27   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  28
                                   1   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   2   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   3   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   4          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   5   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   6   violated, and (2) that the alleged violation was committed by a person acting under the
                                   7   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   8   B.     Plaintiff’s Claims
                                   9          Plaintiff claims that while he was at NHS from August 7, 2018 to August 28, 2018,
                                  10   he experienced unsanitary conditions in the bathrooms and showers which are not
                                  11   adequately and regularly cleaned. (Compl. at 3.) The only named defendant is NHS. (Id.
                                  12   at 2.) Plaintiff seeks injunctive relief and damages. (Id. at 3.)
Northern District of California
 United States District Court




                                  13          The Constitution does not mandate comfortable prisons, but neither does it permit
                                  14   inhumane ones. See Farmer v. Brennan, 511 U.S. 825, 832 (1994). The treatment a
                                  15   prisoner receives in prison and the conditions under which he is confined are subject to
                                  16   scrutiny under the Eighth Amendment. See Helling v. McKinney, 509 U.S. 25, 31 (1993).
                                  17   The Amendment also imposes duties on these officials, who must provide all prisoners
                                  18   with the basic necessities of life such as food, clothing, shelter, sanitation, medical care
                                  19   and personal safety. See Farmer, 511 U.S. at 832; DeShaney v. Winnebago County Dep't
                                  20   of Social Servs., 489 U.S. 189, 199-200 (1989); Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th
                                  21   Cir. 1982). A prison official violates the Eighth Amendment when two requirements are
                                  22   met: (1) the deprivation alleged must be, objectively, sufficiently serious, Farmer, 511
                                  23   U.S. at 834 (citing Wilson v. Seiter, 501 U.S. 294, 298 (1991)), and (2) the prison official
                                  24   possesses a sufficiently culpable state of mind, id. (citing Wilson, 501 U.S. at 297).
                                  25          Plaintiff’s claim that he suffered unsanitary conditions for the three weeks he was at
                                  26   NHS is sufficient to satisfy the objective component of the Eighth Amendment claim. See
                                  27   Johnson v. Lewis, 217 F.3d 726, 732-733 (9th Cir. 2000) (substantial deprivations of
                                  28                                                  2
                                   1   shelter, food, drinking water or sanitation for four days are sufficiently serious to satisfy
                                   2   the objective component of an Eighth Amendment claim). However, Plaintiff fails to
                                   3   satisfy the second element to state a § 1983 claim, i.e., that a person acting under the color
                                   4   of state law committed the Eighth Amendment violation. Plaintiff names NHS as the sole
                                   5   defendant, but NHS is not an individual nor a “person” to satisfy the second element.
                                   6   Plaintiff shall be granted leave to amend to state a proper defendant.
                                   7          In preparing an amended complaint, Plaintiff should also keep the following
                                   8   principles in mind. Liability may be imposed on an individual defendant under § 1983
                                   9   only if Plaintiff can show that the defendant proximately caused the deprivation of a
                                  10   federally protected right. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988); Harris v.
                                  11   City of Roseburg, 664 F.2d 1121, 1125 (9th Cir. 1981). A person deprives another of a
                                  12   constitutional right within the meaning of section 1983 if he does an affirmative act,
Northern District of California
 United States District Court




                                  13   participates in another’s affirmative act or omits to perform an act which he is legally
                                  14   required to do, that causes the deprivation of which the plaintiff complains. See Leer, 844
                                  15   F.2d at 633.
                                  16          Plaintiff requests injunctive relief in having “the bathroom facilities cleaned twice a
                                  17   day morning and afternoon seven days a week.” (Compl. at 3.) Where injunctive relief is
                                  18   involved, questions of mootness are determined in light of the present circumstances. See
                                  19   Mitchell v. Dupnik, 75 F.3d 517, 528 (9th Cir. 1996). When an inmate is released from
                                  20   prison or transferred to another prison and there is no reasonable expectation nor
                                  21   demonstrated probability that he will again be subjected to the prison conditions from
                                  22   which he seeks injunctive relief, the claims for injunctive should be dismissed as moot.
                                  23   Dilley v. Gunn, 64 F.3d 1365, 1368-69 (9th Cir. 1995); cf. Sadorski v. Mosley, 435 F.3d
                                  24   1076, 1080 (9th Cir. 2006) (affirming dismissal of class claim for injunctive relief because
                                  25   inmate was no longer incarcerated pursuant to an unlawfully modified sentence and
                                  26   therefore had no personal stake in the outcome of this litigation) (citing Flast v. Cohen,
                                  27   392 U.S. 83, 101 (1968)). Plaintiff was at NHS until August 28, 2018, and is currently at
                                  28                                                  3
                                   1   Mendocino County Jail. (Compl. at 1, 3.) Therefore, if Plaintiff wishes to pursue
                                   2   injunctive relief, he must demonstrate the probability that he will again be subjected to the
                                   3   prison conditions at NSH in the amended complaint. See Dilley, 64 F.3d at 1368-69.
                                   4

                                   5                                            CONCLUSION
                                   6            For the foregoing reasons, the Court orders as follows:
                                   7            The complaint is DISMISSED with leave to amend. Within twenty-eight
                                   8   (28) days of the date this order is filed, Plaintiff shall file an amended complaint to attempt
                                   9   to correct the deficiencies discussed above. The amended complaint must include the
                                  10   caption and civil case number used in this order, Case No. C 18-07620 BLF (PR), and the
                                  11   words “AMENDED COMPLAINT” on the first page. If using the court form complaint,
                                  12   Plaintiff must answer all the questions on the form in order for the action to proceed.
Northern District of California
 United States District Court




                                  13            The amended complaint supersedes the original, the latter being treated thereafter as
                                  14   non-existent. Ramirez v. Cty. Of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).
                                  15   Consequently, claims not included in an amended complaint are no longer claims and
                                  16   defendants not named in an amended complaint are no longer defendants. See Ferdik v.
                                  17   Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                  18            Failure to respond in accordance with this order in the time provided will
                                  19   result in the dismissal of this action without prejudice and without further notice to
                                  20   Plaintiff.
                                  21            The Clerk shall include two copies of the court’s complaint with a copy of this
                                  22   order to Plaintiff.
                                  23            IT IS SO ORDERED
                                  24           May 10, 2019
                                       Dated: _____________________                       ________________________
                                                                                          BETH LABSON FREEMAN
                                  25
                                                                                          United States District Judge
                                  26
                                       Order of Dismissal with Leave to Amend
                                       PRO-SE\BLF\CR.18\07620Silverman_dwlta
                                  27

                                  28                                                  4
